DETAILED ACTION
This Office Action is in response to a Non-Final office action, filed on 02/25/2021, on an application filed on 10/22/2019. Claims 1-18 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Arguments/Remarks filed on 02/25/2021 with respect to the 103 rejection of claim 1 has been fully considered and is persuasive.
	Regarding the Applicant's Arguments on pages 9-10, the Examiner agrees with the Applicant that in order to combine the reference of Nakamura with the primary reference of Nishimura, Nakamura needs to be considered as a whole to provide the motivation. The motivation of improving thermal shock resistance by incorporating Li at 5 ≤ b ≤ 15 parts by mol also needs crystalline oxide that includes Mg.
	Regarding the Applicant's Arguments on pages 11-12, the Examiner agrees with the Applicant that the Si parts by mol indicated in claim 1 of the primary reference of Nishimura is contradicting the Si parts by mol limitation in Applicant's claim 1. Nishimura indicated that the Si content n meets 0.5≦n≦10 in terms of parts by mol, then this would contradict any reference in combination with Nishimura to meet the Applicant's limitation of Si content c at 20 ≤ c ≤ 40 parts by mol.
	Regarding the Applicant's Arguments on pages 13-15, the Examiner disagrees with the Applicant that based on the main component formula in the abstract of Takashi, the molar ratio x of Ca / (Sr + Ca) is 0 ≤ x ≤ 0.8 was obtained by erroneously alleging "if x=0.5 and m=1.0". Though Table 1 of Takashi is not indicating "x=0.5" in the formula [(CaXSr1- X)O]m [(TiYZr1- Y)O₂, ¶[0012] clearly indicates that "x" can have be 0 ≤ X ≤ 1 and m can have 0.75 ≤ m ≤ 1.04 in the J-Plat translation. Therefore, the Examiner extrapolating Ca / (Sr + Ca) is 0 ≤ x ≤ 0.8 from [(CaXSr1- X)O]m [(TiYZr1- Y)O₂ if "x=0.5" and "m=1.0" was proper.
	Nevertheless, based on the arguments presented on pages 9-12 by the Applicant, the 103 rejection of independent claim 1 that was cited on the Non-Final, mailed on 11/27/2020, is withdrawn due to defining a perovskite compound. The perovskite compound contains Sr and Zr and may contain Ca and/or Ti, that when the total content of Zr and Ti is 100 parts by mol, specific mol concentrations and molar ratios of different elements are well-defined.
	However, Applicant’s Arguments filed on 02/25/2021 with respect to the 112(b) rejection of claim 5 that was cited in the Non-Final, mailed 11/27/2020, has been fully considered but it is not persuasive. As claim 5 reads, the first main limitation of "the glass frit includes at least one of Ba, Sr, and Ca" is concluded by the second main limitation of "a total amount (BaO + SrO + CaO) of components is about 10% by weight or more and about 50% by weight or less". The first and second main limitations are supported by the conditional limitation of "when Ba is converted to BaO, Sr to SrO, and Ca to CaO with respect to 100% by weight of the glass frit". The Applicant never provided evidence on pages 6-8 that if claim 5 has the initial requirement of the glass frit that includes at least one of Ba, Sr, and Ca, where the respective elements are converted to BaO, SrO, and CaO, then how can the requirement of the claim be total amount (Bao+ SrO + CaO) of components be arrived at. Therefore, the Applicant's Arguments to the 112(b) rejection of claim 5 is moot. The 112(b) rejection of claim 5 will not be withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, the limitations "wherein the glass frit includes at least one of Ba, Sr, and Ca; and when Ba is converted to BaO, Sr to SrO, and Ca to CaO with respect to 100% by weight of the glass frit, a total amount (BaO + SrO + CaO) of components is about 10% by weight or more and about 50% by weight or less" is confusing. The first limitation "wherein the glass frit includes at least one of Ba, Sr, and Ca; and when Ba is converted to BaO, Sr to SrO, and Ca to CaO with respect to 100% by weight of the glass frit" is contradicting the second limitation "a total amount (BaO + SrO + CaO) of components is about 10% by weight or more and about 50% by weight or less". Specifically, the contradiction arises when the first limitation indicates "at least one" while the second limitation indicates "a total amount", then how can the total be considered among one that is chosen. Therefore, one skill in the arts would not be appraised of the invention with the limitations "wherein the glass frit includes at least one of Ba, Sr, and Ca; and when Ba is converted to BaO, Sr to SrO, and Ca to CaO with respect to 100% by weight of the glass frit, a total amount (BaO + SrO + CaO) of components is about 10% by weight or more and about 50% by weight or less". Consequently, claim 5 cannot be examined.

Allowable Subject Matter
Claims 1-4 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a dielectric ceramic composition comprising: …wherein when a total content of Zr and Ti is 100 parts by mol: a total content of Sr and Ca is (100 x m) parts by mol where 0.8 ≤ m ≤ 1.3; a content a of Mn is 0 ≤ a ≤ 10 parts by mol; a content b of Li is 5 ≤ b ≤ 15 parts by mol; a content c of Si is 20 ≤ c ≤ 40 parts by mol; a molar ratio x of Ca / (Sr + Ca) is 0 ≤ x ≤ 0.8; and a molar ratio y of Ti / (Zr + Ti) is 0 ≤ y ≤ 0.5, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 2-4 and 6-18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847